MEMORANDUM **
Azucena Daza Luntao and her husband Eduardo Daniel Luntao, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s denial of their applications for asylum, withholding of deportation, and relief under the Convention Against Torture (“CAT”). Reviewing legal questions de novo and factual findings under the substantial evidence standard, see Cruz-Navarro v. INS, 232 F.3d 1024, 1028 (9th Cir.2000), we deny the petition.
The record does not compel a finding of past persecution, or a well-founded fear of future persecution, on account of an enumerated ground. Therefore, substantial evidence supports the IJ’s denial of the Luntaos’ asylum and withholding of deportation claims. Id. at 1029-31.
Nor does the record compel the conclusion that it is more likely than not that the Luntaos would be tortured if returned to the Philippines, and they are therefore ineligible for CAT relief. See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir .2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), the Luntaos’ voluntary *236departure period will recommence upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.